DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the compacts" in lines 6, 12.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the one or more compacts.”
Claim 1 recites the limitation "the side surface" in lines 33-34.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the one or more side surfaces.”
All subsequent dependent claims 2-6 are rejected due to their dependencies on rejected base claim 1.
Claim 3 recites the limitations "the height H" in line 1 and “a height H” in line 2.  There is insufficient antecedent basis for the limitation “the height H” in the claim.  It is 
Claim 3 recites the limitation "the side surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “one of the one or more side surfaces.”
Claim 3 recites the limitations "the inner peripheral surface" in line 4.  There is insufficient antecedent basis for the limitation “the height H” in the claim.  It is suggested to be “an inner peripheral surface.”
Claim 3 recites the limitations "the inner peripheral surface of at least one of the one or more dense bodies" in lines 4-5.  It is unclear the inner peripheral surface is of which one of the one or more dense bodies.  It is suggested to delete “at least.”
Claim 4 recites the limitation "the side surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a side surface.”
Claim 4 recites the limitation "the connector electrodes" in lines 3-4, 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the one or more connector electrodes.”
Claim 4 recites the limitation "the electrodes" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the plurality of electrodes.”
Claim 5 recites the limitation "the connector electrodes" in lines 3, 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the one or more connector electrodes.”

Claim 6 recites the limitation "one or more connector electrodes" in line 5.  It is unclear whether these one or more connector electrodes are the same as one or more connector electrodes in claim 1.  It is suggested to be “the one or more connector electrodes.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2 and 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/658,340 (reference application referred as App’340, using U.S. Patent Pub. 2020/0049679 for citation) in view of Toru (JP2012185113, using a machine translation for citation).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of App’340 claims the sensor element (claim 1, line 1) including 

a detection unit including a plurality of electrodes disposed in the front end- side part of the element main body, the detecting unit detecting the specific gas concentration in a measurement-object gas (claim 1, lines 8-11); 
one or more connector electrodes disposed on the rear end-side part of any of the one or more side surfaces, the one or more connector electrodes used for electrical conduction with the outside (claim 1, lines 12-15); 
a porous layer that covers at least the front end-side part of the one or more side surfaces on which the one or more connector electrodes are disposed, the porous layer having a porosity of 10% or more (claim 1, lines 16-19); and 
a water-penetration reduction portion disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction, the water-penetration reduction portion being located closer to the front end than the one or more connector electrodes (claim 1, lines 20-25), the water-penetration reduction portion being a gap region in which the porous layer is absent (claim 1, lines 30-31), the water-penetration reduction portion reducing the capillarity of water in the longitudinal direction (claim 1, lines 32-34).

Claim 1 of App’340 does not explicitly claim the sensor element is part of a gas sensor further comprising a cylindrical body made of a metal, the cylindrical body having 
However, Toru teaches a gas sensor (Fig. 1; page 4, para. 3, line 1: gas sensor 1) comprising: 
a sensor element (Fig. 1; page 4, para. 3, lines 1-2: a gas sensor element 100); a cylindrical body made of a metal (Fig. 1; page 4, para. 3, line 4: the metal shell 30), the cylindrical body having a through-hole through which the sensor element penetrates an inside of the cylindrical body in an axial direction of the cylindrical body (Fig. 1: showing the gas sensor element 100 inserted into the metal shell 30 from its top through-hole); one or more compacts (Fig. 1; page 6, para. 6, lines 11-12: a talc 36) disposed in the through-hole, the compacts filling a gap between an inner peripheral surface of the through-hole and the sensor element (Fig. 1: showing the talc 36 filling the gap between the inner surface of the through-hole of the metal shell 30 and the gas sensor element 100); and one or more hollow columnar dense bodies (Fig. 1; page 6, para. 6, line 13: an alumina sleeve 39), the one or more dense bodies being disposed in the through-hole (Fig. 1: showing the alumina sleeve 39 disposed in the through hole of the metal shell 30), the one or more dense bodies being penetrated by the sensor element (Fig. 1: 
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of App’340 by incorporating the cylindrical body made of metal, on or more compacts, and one or more hollow columnar dense bodies as taught by Toru for the gas element being inserted into because the metal cylindrical body, compacts, and dense bodies are components of a gas sensor for holding and protecting the gas sensor element (Fig. 1; page 4, para. 3, lines 1-3). 

Claim 1 of App’340 does not explicitly claim an overlap length W that is the length of a continuous overlap between a range in which the water-penetration reduction portion is present in the longitudinal direction and a range in which inner peripheral surfaces of the one or more dense bodies are present in the longitudinal direction being 0.5 mm or more.
However, claim 1 of App’340 teaches the length L of the water-penetration reduction portion is present in the longitudinal direction being 0.5 mm or more.
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of App’340 by adjusting the overlap length between the water-penetration reduction portion and the inner peripheral surfaces of the one or more dense bodies in the longitudinal direction being 0.5 mm or more because the overlap length would be from zero (not including zero) to the whole length of the water-penetration reduction portion.  In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 2, claim 4 of App’340 claims a length Lg of the water-penetration reduction portion in the longitudinal direction is 1 mm or less (claim 4, lines 2-3: wherein a length Lg of the gap region in the longitudinal direction is 1 mm or less).

Regarding claim 4, claim 6 of App’340 claims wherein the sensor element further includes an outer lead portion disposed on the side surface on which the connector electrodes are disposed, the outer lead portion providing electrical conduction between any of the electrodes and the connector electrodes (claim 6, lines 2-7), and wherein the porous layer covers at least a part of the outer lead portion (claim 6, lines 8-9).

Regarding claim 5, claim 7 of App’340 claims wherein the porous layer covers at least a region of the side surface on which the connector electrodes are disposed, the region extending from the front end of the side surface to the front end-side edges of the connector electrodes, the region excluding a region in which the water-penetration reduction portion is present (claim 7, lines 2-8).

Regarding claim 6, claim 8 of App’340 claims wherein the element main body has a rectangular cuboid shape and four side surfaces that are surfaces extending in the longitudinal direction (claim 8, lines 2-4), wherein one or more connector electrodes 
Claim(s) 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/658,340 in view of Toru, and further in view of Sakakibara (U.S. Patent Pub. 2016/0161445).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 3, claim 1 of App’340 and Toru disclose all limitations of claim 1 as applied to claim 1.  Claim 1 of App’340 and Toru do not explicitly disclose wherein the height H of the water-penetration reduction portion, a height H being the distance from the side surface to the inner peripheral surface of at least one of the one or more dense bodies, is 50 µm or more.
However, Sakakibara teaches a sensor element main body 101a includes a coating layer 24 (Fig. 2-3; [0073] lines 1-2), which covers the upper surface side and the lower surface side of the sensor element main body 101a (Fig. 2-3; [0073] lines 3-7).  The coating layer 24 is porous ceramic with a film thickness of, for example, 5 to 50 µm ([0073] lines 12-14).
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of App’340 and Toru by adjusting the height of the water-penetration reduction portion being 50 µm or more because such prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795              

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795